Title: George Washington to Marquis de Lafayette, 3 August 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Peekskill [New York] August 3, 1780. Asks Lafayette to present the situation as it exists to the French commanders and let them decide what course of action they wish to follow. Believes that a major siege must await arrival of second French division. Believes that “a communication may be secured with Long Island by Land batteries.” Reports that the British expedition has returned to New York.
